Citation Nr: 1302966	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-40 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1968 and also had service with the United States Naval Reserves.  This matter is before the Board of Veterans Appeals (Board) on appeal from the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R § 3.159 (2012).

Once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran contends that service connection for bilateral hearing loss is warranted because such disability resulted from noise trauma he sustained as an engineman in the Navy.  Service personnel records reflect that his service occupational specialty was engine mechanic, and it is not in dispute that he was exposed to hazardous levels of noise in service.  His service treatment records do not include reports of any audiometry in service.  Spoken and whispered voice hearing on release from active duty and on annual examination the following year was 15/15 (normal).
VA treatment records from 2008 to 2010 show a diagnosis of sensorineural hearing loss (SNHL).

On November 2009 VA audiological evaluation it was noted that the Veteran served as an engineman.  A history of military noise trauma as well as civilian exposure to noise from factory work, and lawn and power tools was noted.  Audiometry found puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
80
85
100
LEFT
30
60
60
55
60

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and of 92 percent in the left ear.  The diagnosis was severe to profound SNHL in the right hear and mild to moderately severe SNHL in the left ear (with poor to very good speech discrimination).  The examiner opined that the Veteran's hearing loss "has progressed beyond a natural progression.  Therefore, I believe that it is less likely as not that his HL and tinnitus are related to or caused by military noise exposure".  

The November 2009 audiological evaluation and the opinion expressed by the examiner are inadequate for rating purposes.  There is no explanation as to why the advance of a hearing loss beyond natural progression (suggesting an etiology other than the aging process) would weigh against a finding that the hearing loss is service-related.  

The Board observes that the absence of a hearing loss disability in service does not preclude service connection for such disability if the evidence of record shows that a hearing loss disability first noted after service is related to noise trauma therein (or is otherwise etiologically related to service).     Hensley v. Brown, 5 Vet. App. 155, 159 (1993), 

Accordingly, the case is REMANDED for the following:
1.  The RO should forward the Veteran's claims file (to include this remand) to the November 2009 VA examiner for review and an addendum opinion that clarifies the opinion then offered.  (i.e., a re-examination of the Veteran is not necessary unless the examiner so determines).  [If the November 2009 VA examiner is unavailable or unable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate audiologist or otologist for an advisory medical opinion with the rationale sought.]  Based on review of the record (and, if indicated, reexamination of the Veteran) the consulting audiologist/otologist should provide an opinion that responds to the following:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's bilateral SNHL?  Specifically, is it at least as likely as not (a 50% or better probability) that the SNHL is related to the Veteran's exposure to noise trauma in service or is otherwise related to his service?   

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed indicated.  The explanation should specifically address the significance (if any) of the finding that the veteran's hearing loss has progressed at a rate beyond natural progression.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

